In a proceeding pursuant to Family Court Act article 5 to establish paternity, the petitioner appeals from an order of the Family Court, Dutchess County (Amodeo, J.), dated September 12,1994, which, after a hearing, found that she failed to establish that the respondent was the father of the subject child and denied the petition.
Ordered that the order is affirmed, without costs or disbursements.
The results of the HLA blood test excluded the respondent as the father of the child, and the Family Court gave those results the weight it deemed appropriate (see, Matter of Department of Social Servs. [Sandra C.] v Thomas J. S., 100 AD2d 119, 124-125). Accordingly, the Family Court properly concluded that the petitioner failed to prove by clear and convincing evidence that the respondent was the father of the subject child (see, Matter of Jane PP. v Paul QQ., 65 NY2d 994, 996). Sullivan, J. P., Copertino, Santucci and Goldstein, JJ., concur.